 Case 8:19-cv-01109-TPB-AAS Document 42 Filed 08/07/20 Page 1 of 5 PageID 286



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

YAJAIRIS VARGAS,

      Plaintiff,

v.                                                   Case No: 8:19-cv-1109-T-60AAS

VEHICLE SOLUTIONS CORP.,

      Defendant.
_______________________________________

         ORDER DENYING “DEFENDANT, VEHICLE SOLUTIONS
          CORP.’S, MOTION FOR SUMMARY JUDGMENT AS TO
      COUNT I OF THE PLAINTIFF, YAJAIRIS VARGAS’ COMPLAINT”

      This matter is before the Court on “Defendant, Vehicle Solutions Corp.’s Motion

for Summary Judgment as to Count I of the Plaintiff, Yajairis Vargas’ Complaint,”

filed on May 19, 2020. (Doc. 30). Plaintiff Yajairis Vargas filed a response in

opposition to the motion. (Doc. 33). After reviewing the motion, response, reply, legal

arguments, court file and record, the Court finds as follows:

                                     Background

      The son of Plaintiff Yajairis Vagas incurred a debt to Defendant Vehicle

Solutions Corp. (“VSC”) to purchase a car. Because her son worked for Plaintiff’s

company, Plaintiff made payments on his car loan by taking money out of his

paycheck. Due to confusion over the timing of payments, the loan fell into arrears and

VSC contacted the son to attempt to obtain payment. Plaintiff intervened to try to

resolve the matter, calling VSC on her cell phone, which had a number ending in 6032.

Plaintiff’s daughter had purchased the cell phone for Plaintiff to use and the daughter


                                       Page 1 of 5
 Case 8:19-cv-01109-TPB-AAS Document 42 Filed 08/07/20 Page 2 of 5 PageID 287



was the subscriber on the cell phone plan that included the 6032 number. Plaintiff,

however, asserts that she is the primary user of the cell phone and the 6032 number.

         VSC began calling Plaintiff on the 6032 number using both auto-dialing and

recorded messages. Plaintiff repeatedly spoke with VSC representatives and directed

them to cease calling, but VSC persisted, making hundreds of such calls to the 6032

number.

                                    Legal Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary judgment is not

defeated by the existence of a factual dispute. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Only the existence of a genuine issue of material fact will preclude

summary judgment. Id.

         The moving party bears the initial burden of showing that there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

Cir. 2004). When the moving party has discharged its burden, the nonmoving party

must then designate specific facts showing the existence of genuine issues of material

fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If there

is a conflict between the parties’ allegations or evidence, the nonmoving party’s

evidence is presumed to be true and all reasonable inferences must be drawn in the

nonmoving party’s favor. Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

2003).



                                        Page 2 of 5
 Case 8:19-cv-01109-TPB-AAS Document 42 Filed 08/07/20 Page 3 of 5 PageID 288



                                         Analysis

      The Telephone Consumer Protection Act (“TCPA”) prohibits auto-dialed or

prerecorded calls to cell phones without the “express prior consent of the called party.”

47 U.S.C. § 227(b)(1)(A)(iii). The TCPA further provides that “[a] person or entity”

may assert an action based on a violation of the foregoing provision, for monetary or

injunctive relief, or both. 47 U.S.C. § 227(b)(3).

      VSC’s motion does not dispute that it is responsible for auto-dialed and recorded

calls to Plaintiff’s 6032 cell phone number, nor does it argue that the calls were made

with the requisite “express prior consent of the called party.” It argues only that

Plaintiff lacks standing to sue under the TCPA. VSC argues that, “applying the logic”

of the Eleventh Circuit’s decision in Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242

(11th Cir. 2014), the only persons with standing to sue under the TCPA’s private cause

of action are subscribers to the cell phone number to which the offending calls were

placed. Here, that subscriber was not Plaintiff, but her daughter.

      Osorio does not support VSC’s motion for multiple reasons. First, Osorio did not

address statutory standing or the TCPA’s private cause of action, the issue raised in

VSC’s motion. It addressed the meaning of the phrase “called party” in the TCPA

provision regarding consent to receive calls. The Eleventh Circuit’s holding turned on

the meaning of that specific language, which does not appear in the TCPA’s provision

for a private right of action. Second, Osorio is factually distinguishable because here,

unlike Osorio, the plaintiff whose standing is at issue asserts that she is the primary

user of the cell phone number in question. Third, even if the only parties with

standing to sue were those who can also give the requisite consent, Plaintiff might

                                         Page 3 of 5
 Case 8:19-cv-01109-TPB-AAS Document 42 Filed 08/07/20 Page 4 of 5 PageID 289



have been expressly or impliedly authorized by her daughter to provide the necessary

consent, an issue VSC does not address.

      As Plaintiff points out, the weight of authority, reflected in numerous cases in

this district and elsewhere, is that persons in positions similar to that of Plaintiff have

standing to sue under the TCPA. See, e.g., Leyse v. Bank of Am. Nat. Ass'n, 804 F.3d

316, 318 (3d Cir. 2015) (holding that regular user of phone line and occupant of

residence had statutory standing to bring action for alleged violations of TCPA's

robocall provisions); Soulliere v. Cent. Florida Inv., Inc., 8:13-CV-2860-T-27AEP, 2015

WL 1311046, at *4 (M.D. Fla. Mar. 24, 2015) (noting district court decisions holding

that primary or regular user of the cell phone has standing under the TCPA, an issue

not addressed by Osorio); Gesten v. Stewart Law Group, LLC, 67 F. Supp. 3d 1356,

1358-59 (S.D. Fla. 2014) (holding that user of cell phone number had standing under

the TCPA even if she was not the subscriber and noting that Osorio addressed “called

party” for purposes of consent, not standing); Meyer v. Diversified Consultants, Inc.,

3:14-cv-393-J-34JBT, 2014 WL 5471114, at *2 (M.D. Fla. Oct. 29, 2014)( (“The issue in

[Osario] was not standing, but rather consent.”); Manno v. Healthcare Revenue

Recovery Group, LLC, 289 F.R.D. 674, 682 (S.D. Fla. 2013) (explaining that TCPA’s

private right of action provides that any “person or entity” injured by a violation may

seek redress; standing is not expressly limited to the “called party.”) (citing Page v.

Regions Bank, 917 F. Supp. 2d 1214, 1217, (N.D. Ala. 2012)). The Court finds the

reasoning in these cases persuasive and, for all the reasons discussed above, Osario

does not compel a different result.



                                        Page 4 of 5
 Case 8:19-cv-01109-TPB-AAS Document 42 Filed 08/07/20 Page 5 of 5 PageID 290



        Accordingly, it is ORDERED, ADJUDGED and DECREED:

        “Defendant, Vehicle Solutions Corp.’s Motion for Summary Judgment as to

Count I of the Plaintiff, Yajairis Vargas’ Complaint” (Doc. 30) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day August,

2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
